UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 CITIGROUP ALTERNATIVE INVESTMENTS TRUST (Name of Subject Company (Issuer)) CITIGROUP ALTERNATIVE INVESTMENTS TRUST (Name of Filing Person(s) (Issuer)) SHARES OF BENEFICIAL INTEREST (Title of Class of Securities) 17309H104 (CUSIP Number of Class of Securities) Millie Kim, Esq. Citigroup Alternative Investments LLC 731 Lexington Avenue, 28th Floor New York, NY 10022 (212) 559-8580 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With a copy to: Paul Schreiber, Esq. Shearman & Sterling LLP 599 Lexington Avenue New York, NY10022 (212) 848-4000 January 3, 2008 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: (a) $30,661,509.00 Amount of Filing Fee: (b) $ 941.31 (a)Calculated as the estimated aggregate maximum purchase price for Shares. (b)Calculated at $30.70 per $1,000,000 of the Transaction Valuation. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o ITEM 1. SUMMARY TERM SHEET. Citigroup Alternative Investments Trust (the “Company”) offers its shares of beneficial interest (“Shares”) in its separate series of shares, Citigroup Alternative Investments Tax Advantaged Short Term Fund (the “Series”).The Company is offering to purchase up to 20% of its outstanding Shares (the “Offer”), from the Shareholders of the Company holding such Shares, at their unaudited Series net asset value per Share (that is, the value of the Series’ assets minus its liabilities, divided by the number of Shares of the Series outstanding) determined as of the Valuation Date (as defined below).Shareholders who desire to tender Shares for purchase must do so by 12:00midnight, New York time on Friday, February 1, 2008, unless the Offer is extended.All determinations as to the receipt of notices from Shareholders relating to the tender of Shares, including, without limitation, determinations whether to excuse or waive certain variations from relevant procedural requirements, will be in the sole discretion of the Company or its designated agents, and any such determination will be final.The Series net asset value of Shares will be calculated for this purpose as of February 29, 2008 or, if the Offer is extended as to a Series, as of the last business day of the month following the month in which the Offer as to such Series actually expires (in each case, the “Valuation Date”).The Company reserves the right to adjust the Valuation Date as to a Series to correspond with any extension of the Offer as to such Series. Shareholders may tender all or some of their Shares up to an amount such that they maintain the minimum required Series account balance of $50,000.If a Shareholder tenders Shares and the Company purchases those Shares, the Company will issue the Shareholder a non-interest bearing, global, non-certificated, non-transferable promissory note (the “Note”) entitling the Shareholder to receive an amount equal to the value of the Shareholder’s Shares accepted for purchase by the Company determined as of February 29, 2008 (or, if the Offer is extended, the value determined as of the relevant Valuation Date) (valued in either case in accordance with the Company’s declaration of trust dated April 18, 2006 (the “Trust Agreement”) and the prospectus dated April 1, 2007 (the “Prospectus”) as currently in effect).The Note will be held for the Shareholder in global form by the Fund’s Custodian and will entitle the Shareholder to receive a payment in cash and/or securities (valued according to the Trust Agreement and the Prospectus) equal to the value of the Shareholder’s Shares accepted for purchase by the Company to be paid to the Shareholder within 30 days after the Valuation Date.Any cash payment on a Note will be wire transferred to the Shareholder’s account with his or her authorized placement agent. A Shareholder who tenders for purchase only a portion of such Shareholder’s Shares of a Series will be required to maintain a Series account balance equal to at least $50,000.The Company reserves the right to purchase less than the amount the Shareholder tenders if the purchase would cause the Shareholder’s account for the Series to have less than the required minimum balance.If the Company accepts the tender of the Shareholder’s Shares, the Company will make payment for Shares it purchases from one or more of the following sources:cash on hand, the proceeds of the sale of portfolio securities held by the Series, the withdrawals of capital from the investment funds in which the Series has invested, or by borrowings (which the Company does not presently intend to do). Following this Summary Term Sheet is a formal notice of the Company’s offer to purchase Shares of the Series.Shareholders who desire to tender Shares for purchase must do so by 12:00midnight, New York time, Friday, February 1, 2008.Until that time, Shareholders have the right to change their minds and withdraw any tenders of their Shares.Shares withdrawn prior to Friday, February 1, 2008 may be re-tendered by following the tender procedures before the Offer expires (including any extension period). If a Shareholder would like the Company to purchase all or some of its Shares, it should complete, sign and either (i)mail (the included return envelope may be used, though it is suggested to send via certified mail return receipt requested) or otherwise deliver a Notice of Intent to Tender to CAI Investing Services, the Company’s agent designated for this purpose, at 731 Lexington Avenue, 27th Floor, New York, NY 10022, attention:Casey Hogan; or (ii)fax it to CAI Investing Services at (212)783-1058 or (212)783-1044, so that it is received before 12:00 midnight, New York time, on Friday, February 1, 2008.IF THE MEMBER CHOOSES TO FAX THE NOTICE OF INTENT TO TENDER, IT SHOULD MAIL THE ORIGINAL NOTICE OF INTENT TO TENDER TO CAI INVESTING SERVICES PROMPTLY AFTER IT IS FAXED (ALTHOUGH THE ORIGINAL DOES NOT HAVE TO BE RECEIVED BEFORE 12:00 MIDNIGHT, NEW YORK TIME, ON FRIDAY, FEBRUARY 1, 2008). The value of the Shares of the Series will likely change between November 30, 2007 (the last date prior to the date of this filing as of which Series net asset values were calculated) and February 29, 2008, the date as of which the value of the Shares will be determined for purposes of calculating the purchase price.Shareholders desiring to obtain the most recent official monthly Series net asset value for their Shares, may contact CAI Investing Servicesat (212)783-1031 or 731 Lexington Avenue, 27th Floor, New York, NY 10022, Attention:Casey Hogan, Monday through Friday, except holidays, during normal business hours of 9:00a.m. to 5:00p.m., New York time. Please note that just as each Shareholder has the right to withdraw its tender, the Company has the right to cancel, amend or postpone this Offer as to the Series at any time before 12:00midnight, New York time, on February 1, 2008.Also realize that although the Offer expires on February 1, 2008, a Shareholder who tenders all of its Shares of the Series will remain a Shareholder of the Company having a beneficial interest with respect to such Series through February 29, 2008, the date for which the Series’ net asset value of the Shareholder’s Shares is calculated, notwithstanding the Company’s acceptance of the Shareholder’s Shares for purchase. ITEM 2. ISSUER INFORMATION. (a)The name of the issuer is Citigroup Alternative Investments Trust.The Company is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.It is organized as a Delaware Statutory Trust.The principal executive office of the Company is located at 731 Lexington Avenue, 26th Floor, New York, New York 10022 and the telephone number is (212) 559-4999. (b)The securities that are the subject of the Offer are titled “shares of beneficial interest” in the Company.The Company issues these interests in a separate Series of Shares designated as Citigroup Alternative Investments Tax Advantaged Short Term fund.As used in this Schedule TO, the term “Shares” (representing, as the context may require, Shares of the Series of the Company) refers to the beneficial interests in the Company that constitute the class of security that is the subject of this Offer or the beneficial interests in the Company that are tendered by Shareholders to the Company pursuant to this Offer.As of the close of business on November 30, 2007, including applicable subscription and reinvestments as of that date, there were 16,188,758.714 Shares outstanding and the unaudited net asset value of the Series was $ 153,307,545.02 (with an unaudited Series net asset value per Share of $9.47).Subject to the conditions set out in the Offer, the Company will purchase up to 20% of its outstanding Shares tendered by Shareholders and not withdrawn as described above in Item 1, subject to any extension of the Offer. 3 (c)There is no established trading market for the Shares, and any transfer thereof is strictly limited by the terms of the Trust Agreement and the Prospectus. ITEM 3. IDENTITY AND BACKGROUND OF FILING PERSON. (a)The name of the filing person (i.e., the Company) is Citigroup Alternative Investments Trust.The Company’s principal executive office is located at 731 Lexington Avenue, 26th Floor, New York, New York 10022 and the telephone number is (212) 559-4999.The principal executive office of the Adviser is located at 731Lexington Avenue, 26th Floor, New York, New York 10022 and the telephone number is (212)559-4999.The Company’s Trustees are Thomas Volpe, Kathleen Cuocolo, and Reaz Islam.Their address is c/o Citigroup Alternative Investments Trust, 731 Lexington Avenue, 26th Floor, New York, New York 10022 and their telephone number is (212) 559-4999. ITEM 4. TERMS OF THE TENDER OFFER. (a)(1) (i)Subject to the conditions set out in the Offer, the Company will purchase up to 20% of its outstanding Shares if tendered by Shareholders by 12:00 midnight, New York time, on Friday, February1, 2008 and not withdrawn as described in Item 4(a)(1)(vi).The initial repurchase deadline of the offer is 12:00 midnight, New York time, on February 1, 2008 (the “Initial Repurchase Deadline”), subject to any extension of the Offer.The later of the Initial Repurchase Deadline or the latest time and date to which the Offer is extended as to a Series is called the “Repurchase Deadline.” (ii)The purchase price of Shares tendered to the Company for purchase will be the Series net asset value as of the close of business on the Valuation Date (February 29, 2008) or, if the Offer is extended, the last business day of the month following the month in which the Offer actually expires).See Item 4(a)(1)(v) below. Shareholders may tender all or some of their Shares up to an amount such that they maintain the minimum required Series account balance of $50,000 after the purchase of the Shares by the Company.Each Shareholder who tenders Shares that are accepted for purchase will be issued the Note described in Item 1 above (a non-interest bearing, global, non-certificated, non-transferable promissory note) promptly after the Repurchase Deadline.A Note will entitle the Shareholder to be paid an amount equal to the value, determined as of the Valuation Date, of the Shares tendered by the Shareholder and accepted for purchase by the Company.This amount will be the value of the Shares being purchased determined as of the Valuation Date and will be based upon the value of the Series’ net assets as of that date, after giving effect to all allocations to be made as of that date.Payment of this amount will be made within 30 days after the Valuation Date. Although the Company has retained the option to pay all or a portion of the purchase price by distributing securities, the purchase price will be paid entirely in cash except in the unlikely event that Citigroup Alternative Investments LLC, acting as the Company’s administrator, determines with respect to the Series, that the distribution of securities is necessary to avoid or mitigate any material adverse effect of the Offer on the Company, the Series or on the Shareholders not tendering their Shares. A Shareholder who tenders for purchase only a portion of such Shareholder’s Shares will be required to maintain a Series account balance equal to at least $50,000. 4 (iii)Shareholders who desire to tender Shares for purchase must do so prior to the Repurchase Deadline, currently scheduled to be 12:00midnight, New York time, Friday, February 1, 2008. (iv)Not applicable. (v)The Company reserves the right, at any time and from time to time, to extend the period of time during which the Offer is pending by notifying Shareholders of such extension.If the Company elects to extend the tender period, for the purpose of determining the purchase price for tendered Shares, the Series net asset value with respect to such Shares will be determined as of the close of business on the last business day of the month after the month in which the Offer actually expires.During any such extension, all Shares previously tendered and not withdrawn will remain subject to the Offer.The Company also reserves the right, at any time and from time to time, up to and including the Repurchase Deadline, to:(A) cancel the Offer in the circumstances set out in Section 8 of the Offer and in the event of such cancellation, not to purchase or pay for any Shares tendered pursuant to the Offer; (B) amend the Offer; and (C) postpone the acceptance of Shares.If the Company determines to amend the Offer or to postpone the acceptance of Shares tendered, it will, to the extent necessary, extend the period of time during which the Offer is open as provided above and will promptly notify Shareholders. (vi)Shares may be withdrawn by the tendering Shareholder at any time before the Repurchase Deadline. (vii)Shareholders wishing to tender Shares pursuant to the Offer should send or deliver a completed and executed Notice of Intent to Tender to CAI Investing Services, the Company’s agent designated for this purpose, to the attention of Casey Hogan, at the address set out on the first page of the Notice of Intent to Tender, or fax a completed and executed Notice of Intent to Tender to CAI Investing Services, also to the attention of Casey Hogan, at either of the fax numbers set out on the first page of the Notice of Intent to Tender.The completed and executed Notice of Intent to Tender must be received by CAI Investing Services, either by mail or by fax, no later than 12:00 midnight, New York time, on Friday, February 1, 2008.The Company recommends that all documents be submitted to CAI Investing Services by certified mail, return receipt requested, or by facsimile transmission.A Shareholder choosing to fax a Notice of Intent to Tender must also send or deliver the original completed and executed Notice of Intent to Tender to CAI Investing Services promptly thereafter. Any Shareholder tendering Shares pursuant to the Offer may withdraw such tender as described above in Item 4(a)(1)(vi).To be effective, any notice of withdrawal must be timely received by CAI Investing Services at the address or fax number set out on the first page of the Notice of Intent to Tender.A form to use to give notice of withdrawal of a tender is available by calling CAI Investing Services at the telephone numbers indicated on the first page of the Notice of Intent to Tender.Shares tendered and properly withdrawn shall not thereafter be deemed to be tendered for purposes of the Offer.However, subsequent to the withdrawal of tendered Shares, Shares may be tendered again prior to the relevant Repurchase Deadline by following the procedures described above. (viii)For purposes of the Offer, the Company will be deemed to have accepted (and thereby purchased) Shares that are tendered as, if and when it gives notice to the tendering Shareholder of its election to purchase such Shares. (ix)If more than 20% of its Shares are duly tendered to the Company (and not withdrawn) prior to the Repurchase Deadline, the Company will in its sole discretion as to such Series either:(A)accept the additional Shares permitted to be accepted pursuant to Rule 13e-4(f)(3) under the Securities Exchange Act of 1934, as amended; (B) extend the Offer, if necessary, and increase the amount of
